Citation Nr: 0819517	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  04-38 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

M. Donohue, Associate Counsel 


INTRODUCTION

The veteran served on active duty in the United States Air 
Force from September 1969 to September 1973. 
This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Providence, Rhode Island which granted service 
connection for PTSD.  A 30 percent disability rating was 
established effective August 25, 2000. 

This issue was originally denied by the Board in May 2006, 
and was subsequently appealed to the U.S. Court of Appeals 
for Veterans Claims (Court).  In a November 2007 memorandum 
decision, the Court vacated the Board's decision and remanded 
this issue to the Board for further adjudication consistent 
with its Order.  The reasons for the Court's remand will be 
discussed in greater detail below.


FINDINGS OF FACT

1. From August 25, 2000 to May 26, 2003, the veteran's PTSD 
caused occupational and social impairment with reduced 
reliability and productivity.

2.  Beginning May 27, 2003, the veteran's PTSD caused 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSIONS OF LAW

1.  From August 25, 2000 to May 26, 2003, the criteria for a 
50 percent disability rating were met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2007); Fenderson v. West, 
12 Vet. App. 119 (1999).

2.  Beginning May 27, 2003, the criteria for a disability 
rating in excess of 30 have not been met.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.7, 
4.126, 4.130, Diagnostic Code 9411 (2006); Fenderson v. West, 
12 Vet. App. 119 (1999).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements. See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In an August 2001 letter, prior to issuance of the initial 
rating decision, VA informed the veteran of the evidence 
necessary to substantiate his claim, evidence VA would 
reasonably seek to obtain, and information and evidence for 
which the veteran was responsible. VA also described types of 
evidence that the veteran could submit in support of his PTSD 
claim. In effect, VA asked the veteran to provide any 
evidence that pertains to his claim. 

The Board notes that, to the extent necessary, VA has 
complied with the holding of the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which states that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

The Board notes that the VCAA letter in this case did not 
provide notice of the type of evidence necessary to establish 
a disability rating or effective date should the claim for 
service connection be granted.  As noted above, the RO 
granted service connection for PTSD in a September 2003 
decision, and the issue on appeal concerns the claim of 
entitlement to a higher evaluation for this now service- 
connected disability. 

However, even though the VCAA letter did not include adequate 
notice of what was needed to establish a disability rating 
and effective date, the Board finds no prejudice to the 
claimant in proceeding with the issuance of a final decision. 
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the claimant has been prejudiced thereby). In this 
regard, the Board observes that the VCAA notice was properly 
tailored to the application for the original request for 
service-connected benefits.

As stated, the RO awarded service connection for PTSD in a 
September 2003 rating decision and assigned an initial 30 
percent disability rating effective August 25, 2000 (date of 
claim). Therefore, the VCAA letter served its purposes in 
that it provided section 5103(a) notice of the claimant; and 
its application is no longer required because the original 
claim has been "substantiated." See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

In the veteran's October 2003 notice of disagreement (NOD), 
he took issue with the initial 30 percent disability rating 
and is presumed to be seeking the maximum benefits available 
under the law.  See Dingess; see also AB v. Brown, 6 Vet. 
App. 35 (1993). Therefore, in accordance with 38 U.S.C.A. §§ 
5103(a) and 7105(d), the RO properly issued an October 2004 
SOC which contained, in pertinent part, the pertinent 
criteria for establishing a higher rating.  See 38 U.S.C.A. § 
7105(d)(1). Therefore, VA complied with the procedural 
statutory requirements of 38 U.S.C.A. §§ 5104(b) and 7105(d), 
as well as the regulatory requirements in 38 C.F.R. 
§ 3.103(b). See also Dingess.  The veteran was allowed a 
meaningful opportunity to participate in the adjudication of 
the claims. Thus, even though the initial VCAA notice did not 
address a higher rating, subsequent documentation addressed 
this matter; there is no prejudice to the claimant. See 
Overton v. Nicholson, 20 Vet. App. 427 (2006).

With respect to the duty to assist, the Board notes that the 
veteran has undergone several VA examinations in conjunction 
with his claim for a higher disability rating. 38 C.F.R. § 
3.159(c)(4). There is no objective evidence indicating that 
there has been a material change in the veteran's condition 
since the claimant was last examined. 38 C.F.R. § 3.327(a).  
While the veteran's attorney has correctly noted that the 
veteran's last VA examination was conducted in 2004, he has 
not provided any reasons as to why another VA examination is 
required. The duty to assist does not require that a claim be 
remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted. See 
VAOPGCPREC 11-95. The VA examination report is thorough, the 
examination in this case is adequate upon which to base a 
decision, and the records satisfy 38 C.F.R. § 3.326.

Further, the claimant's service medical records and VA 
examination reports have been obtained. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159. There is no indication in the record that 
any additional evidence, relevant to the issue decided 
herein, is available and not part of the claims file.

Additional efforts to assist the veteran in accordance with 
the VCAA would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In summary, the evidence does not show, nor does the veteran 
contend, that any notification deficiencies have resulted in 
prejudice. See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (holding that due process concerns with respect to VCAA 
notice must be pled with specificity). Therefore, the Board 
finds that it would not be prejudicial to the veteran to 
render a decision at this time.

Increased rating

As noted in the Introduction, the Board's May 2006 decision 
was vacated and remanded by the Court in a November 2007 
Memorandum Decision.  In the now vacated May 26, 2006 
decision, the Board provided an extensive discussion 
concerning the background and evidence surrounding the 
veteran's case [see the May 26, 2006 Board decision, pages 4-
9].  The Court's November 2007 decision did not mention any 
specific deficiencies with respect to facts as they were 
presented by the Board.  Instead, the Court stated that Board 
failed to provide adequate reasons and bases for rejecting 
the medical opinion of B.J.F., M.D. and failed to address 
whether staged ratings were appropriate under Fenderson v. 
West, 12 Vet. App. 119 (1999).  See November 2007 Memorandum 
Decision at 6.  Since the Board is applying staged ratings to 
the veteran's case, it will discuss the relevant background 
and evidence as it applies to the staged ratings below. 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity. 
38 U.S.C.A. § 1155; 38 C.F.R. Part 4. When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating. 38 C.F.R. § 4.7. After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the veteran. 38 C.F.R. § 4.3.  The veteran's 
entire history is reviewed when making disability 
evaluations. See generally, 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).

VA must assess the level of disability from the date of 
initial application for service connection and determine 
whether the level of disability warrants the assignment of 
different disability ratings at different times over the life 
of the claim-a practice known as "staged rating."  
Fenderson v. West, 12 Vet. App 119 (1999); see also Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As discussed in more 
detail below, staged ratings are appropriate in this case. 

The regulations for mental disorders are found in 38 C.F.R. 
§§ 4.125-4.130. The Board notes that psychiatric disabilities 
evaluated under Diagnostic Code 9411 are rated according to 
the General Rating Formula for Mental Disorders.

The rating criteria provides a 30 percent rating for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal, due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is provided for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: Suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is provided for total occupational and 
social impairment, due to such symptoms as: Gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name. 38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale 
reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental-health 
illness. Richard v. Brown, 9 Vet. App. 266, 267 (1996), 
citing Diagnostic and Statistical Manual of Mental Disorders 
(4th ed. 1994). The Board notes that an examiner's 
classification of the level of psychiatric impairment, by a 
GAF score, is to be considered but is not determinative of 
the percentage rating to be assigned. VAOPGCPREC 10-95.

Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job). See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].

Scores ranging from 31 to 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school). A score from 21 to 30 is indicative of 
behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas. A 
score of 11 to 20 denotes some danger of hurting one's self 
or others (e.g., suicide attempts without clear expectation 
of death; frequently violent; manic excitement) or 
occasionally fails to maintain minimal personal hygiene 
(e.g., smears feces) or gross impairment in communication 
(e.g., largely incoherent or mute). A GAF score of 1 to 10 is 
assigned when the person is in persistent danger of severely 
hurting self or others (recurrent violence) or there is 
persistent inability to maintain minimal personal hygiene or 
serious suicidal acts with clear expectation of death. See 38 
C.F.R. § 4.130.

I. 	Entitlement to an Initial Rating in Excess of 30 Percent 
from August 25, 2000 to May 26, 2003.

The veteran was assigned a 30 percent disability rating for 
his PTSD effective August 25, 2000.  As was noted in the 
Court's November 2007 memorandum opinion, the only medical 
evidence to address the veteran's PTSD symptomatology between 
August 2000 and May 2003 is the opinion of Dr. B.J.F.

In his August 2000 report, Dr. B.J.F. stated that he examined 
the veteran on two separate occasions and reviewed his 
service medical records.  In the mental status examination, 
Dr. B.J.F. stated that the veteran was clearly withdrawn, his 
grooming and appearance were neglected, and he appeared 
fearful, indecisive, guarded and defensive.  He stated that 
the veteran's marked insecurity was shown by his halting 
speech and suspiciousness and that the veteran appeared to be 
severely depressed, anxious, and irritable.  The veteran was 
oriented to time, place, and person.  Dr. B.J.F. stated that 
there was an irregular loss in decision-making, and that the 
veteran exhibited major decisive psychogenic amnesia and 
post-traumatic amnesia.  He stated that memory loss was seen 
in recent as well as remote events; that thought patterns 
were tangential with loosening associations, and that the 
veteran had prominent ideas of inadequacies, hopelessness and 
unworthiness.  He stated that the veteran's overall 
intelligence function was best in the low/average category. 

The veteran reported severe sleep difficulties and dreams 
about traumatic experiences.  Dr. B.J.F. stated that the 
veteran had a marked diminished interest in his former 
significant activities, a feeling of estrangement from 
others, persistent sense of shame and guilt, and outbursts of 
anger with strong homicidal tendencies.  Dr. B.J.F. stated 
that the veteran's mental impairment did in and of itself 
preclude the veteran from maintaining gainful employment.  
The veteran was assessed a Global Assessment Function score 
(GAF) of 45 denoting serious symptoms and impairment in 
social functioning.  

Based on this evidence, the veteran has displayed impairment 
of short- and long-term memory, impaired judgment and 
abstract thinking as well as disturbances of mood and 
motivation. While Dr. B.J.F. did not discuss the veteran's 
ability to establish effective work or social relationships, 
the examination report indicates that despite the veteran's 
attempts to make amends with his wife his PTSD symptomatology 
was preventing him from establishing an effective social 
relationship.  Accordingly, the Board will concede that the 
veteran had difficulty establishing effective social and work 
relationships as well.  Accordingly, the August 2000 
examination report identifies five of the nine criteria 
mentioned in Diagnostic Code 9411 for a 50 percent disability 
rating. Based on a review of all of the evidence, the Board 
concludes that an increased rating to 50 percent is warranted 
because the veteran displays most of the symptoms mentioned 
in the schedular criteria.  See 38 C.F.R. § 4.7 (2007).

A 70 percent rating is not warranted because the veteran's 
PTSD was not productive of occupational and social impairment 
with reduced reliability and productivity.

While Dr. B.J.F. stated in his prognosis that the veteran was 
unable to perform any gainful occupation, the examination 
report indicates that the veteran had been employed by R.C.H 
since 1990 with occasional absences in order to treat his 
polysubstance abuse.  See August 2000 examination report, 
page 7.  

The August 2000 examination report indicates that the 
veteran's speech was halted due to his insecurity and 
suspiciousness.  There is no indication that the veteran's 
speech was intermittently illogical, obscure or irrelevant.  
Nor was the veteran described as having difficulty 
understanding complex commands or suffering from near 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively.

The veteran was described as oriented to time place and 
person and did not indicate that he had difficulty adapting 
to stressful circumstances. As noted above, the veteran had 
been attempting to reconcile with his wife but had been 
unable to establish and maintain an effective relationship.  
There were no other relationships mentioned in Dr. B.J.F.'s 
report.  As a result, the Board will conclude that the 
veteran is unable to establish and maintain effective 
relationships. 

While Dr. B.J.F.'s indicated that the veteran has a history 
of suicidal ideation, neglect of personal appearance and 
impaired impulse control with periods of violence, these 
factors are not enough to warrant a 70 percent disability 
rating. 

As noted above the veteran has shown four of the nine factors 
in considering a 70 percent disability rating under 
Diagnostic Code 9411 (suicidal ideation, impaired impulse 
control, neglect of personal appearance and inability to 
establish and maintain effective relationships.  While the 
Board's inquiry is not necessarily strictly limited to  the 
criteria found in the VA rating schedule, the veteran's PTSD 
symptomatology from August 2000 to May 26, 2003 does not 
warrant a 70 percent disability rating.  See Mauerhan  v. 
Principi, 16 Vet. App. 436 (2002) [the criteria set forth in 
the rating formula for mental disorders do not constitute an 
exhaustive list of symptoms, but rather are examples of  the 
type and degree of the symptoms, or their effects, that  
would justify a particular rating]. The Board has been unable 
to identify any other aspects of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating have been approximated, and the 
veteran and his representative have pointed to no such 
pathology.  

Based on the evidence of record, the Board finds that the 
symptomatology reflected in the record for the period 
beginning on August 25, 2000 was not consistent with the 
assignment of a 70 or 100 percent rating, but was more 
reflective of occupational and social impairment consistent 
with a 50 percent disability rating.

II.  	Entitlement to an Initial Rating in Excess of 30 
Percent from May 27, 2003.

For the period beginning on May 27, 2003, the Board finds 
that the veteran's PTSD symptoms do not warrant a disability 
rating in excess of 30 percent.  The medical evidence, in the 
form of VA examinations dated May 2003 and May 2004, as well 
as the December 2004 private examination report of Dr. S.G. 
indicate that the veteran's PTSD symptomatology was 
considerably less severe than that of the August 2000 
examination described above.  

During the May 2003 VA examination, the veteran indicated 
that he had maintained the same job for the past 6 years. The 
VA examiner noted that the veteran displayed no evidence of 
impaired thought process, delusions, hallucinations, 
suicidal, or homicidal ideation. The veteran's hygiene was 
adequate and he reported successful completion of basic 
activities of daily living. He was oriented time three, 
memory was grossly intact, and he denied any obsessive or 
ritualistic behavior. Rate and flow of speech were within 
normal limits. The veteran reported symptoms of depression. 
He denied difficulty with impulse control, but reported some 
irritability. His sleep was good. He reported that he was 
quick to anger but could catch himself now that he was no 
longer abusing substances. There was no suggestion of 
personality disorder.

The May 2003 VA examiner provided a GAF score of 55.  She 
noted that that the veteran had made vast improvements in his 
functional status since successfully treating his substance 
abuse problem. 

During the May 2004 VA examination, the veteran indicated 
that the veteran had been employed loading and unloading 
trucks for the past eight years and that work was currently 
stressful.  He further elaborated that his work was not 
stressful as a result of any PTSD symptom but rather because 
business has been so good that everyone had been working 
seven days a week to keep up.  The VA examiner noted that the 
veteran was casually dressed with appropriate grooming and 
hygiene and displayed a wide range of affect.  He was alert 
and oriented in four spheres and his speech was within normal 
limits for rate, rhythm, and content.  His mood was described 
as depressed and there was no evidence of a thought or 
judgment disorder.  The veteran denied suicidal or homicidal 
ideations. 

The May 2004 VA examiner also noted that the veteran had 
insomnia and violent nightmares occurring approximately once 
a month.  He had a depressed mood more often than not, but 
not profoundly.  The VA examiner noted that the veteran's 
PTSD caused disturbances in mood and while he was able to be 
very active in narcotics anonymous his symptoms had impaired 
his ability to form meaningful relationships.  The diagnoses 
included chronic, mild PTSD, and a GAF score of 65 was 
rendered.

The December 2004 examination report of Dr. S.G. indicates 
that the veteran worked full time as a forklift operator and 
was able to carry out his activities of daily living.  He had 
good concentration, persistence and pace.  He stayed to 
himself, noting that he ate by himself in his car at 
lunchtime on the job, avoiding crowds, and interacting as 
little as possible with others at work or in his 
neighborhood.  During the examination the veteran reported 
intrusive thoughts on a weekly basis and nightmares once a 
month.  He had anxiety upon hearing a helicopter or loud 
noises and his mood varied from mild to moderate depression. 

Dr. S.G. specifically stated that the veteran generally 
functioned at a satisfactory level with respect to self care.  
He also functioned well with respect to concentration and 
memory.  He did not present with flattened affect, abnormal 
speech, panic attacks more than once a week, or impairment of 
memory.  His judgment and abstraction ability was intact.  He 
held a full-time job and presumably as a part of this 
maintained an effective workplace relationship to at least 
some extent.  Dr. G.S. noted that the veteran did have 
disturbances of motivation and mood and had significant 
difficulty in maintaining effective social relationships. 

In November 2004, the veteran's former wife provided a 
statement describing his symptoms. She stated that the 
veteran avoided being around people, even family, and that he 
was quiet and withdrawn. She described him reacting to small 
problems with outbursts of anger. She also described the 
veteran isolating himself from people, not having friends, 
and avoiding contact with their children and grandchildren.

In November 2004, the veteran submitted a statement stating 
that although he worked for the same company for several 
years, he did not work well with others and did not socialize 
with his co-workers.  He stated that he rarely interacted 
with his family members, that he had difficulty understanding 
complex commands, and that he thought that his judgment was 
impaired.  He stated that he avoided social encounters and 
had very little motivation.

Based on the above mentioned evidence, the Board finds that 
an increased rating is not warranted from May 27, 2003 
onward.  As indicated above, the medical evidence indicates 
that only two of the nine criteria described in the 50 
percent disability rating have been met.  To wit, the May 
2004 and December 2004 examination reports indicate that the 
veteran has difficulty establishing and maintaining effective 
work and social relationships and disturbances of motivation 
and mood.  While the Board acknowledges that the criteria set 
forth in the rating formula are not an exhaustive list, it 
cannot identify any other symptoms that would warrant a 
higher disability rating for the time period under 
consideration.  See Mauerhan, supra.  The Board notes that 
these symptoms are congruent with those identified by the 
veteran's former wife in November 2004. 

While the veteran has stated that he suffers from impaired 
judgment, his opinion does not constitute competent medical 
evidence and cannot be accepted by the Board.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 
38 C.F.R. § 3.159(a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  Furthermore, the May 
2004 and December 2004 examiners specifically found 
otherwise.  

The Board notes that the May 2003 VA examiner stated that the 
veteran continues to experience "mild symptoms of PTSD" and 
that "he has made vast improvements in his functional status 
since successfully treating his substance abuse problem."  
Similarly the May 2004 VA examiner noted that "the level of 
the veteran's impairment in social and occupational 
functioning could best be characterized as 'mild.'"  The 
December 2004 opinion of Dr. S.G. specifically stated that 
the bulk of the veteran's "symptoms place him within the 30 
percent rating" and that the veteran suffers from mild to 
moderate PTSD.   

The Board also considered the assignment of a 70 and 100 
percent disability rating for the time period from May 27, 
2003 onward.  However, the May 2003 VA examination noted that 
the veteran did not have suicidal ideation, obsessional 
rituals which interfere with routine activities or impaired 
impulse control such as unprovoked irritability with periods 
of violence.  Similarly, the May 2004 VA examination did not 
find neglect of personal appearance or hygiene or difficulty 
adapting to stressful circumstances including work or a 
worklike setting. 

Here, the record shows no findings or objective evidence of 
any of the criteria required for a 70 percent evaluation.  
There was no evidence of any thought disorder, psychosis, 
suicidal ideation, obsessional rituals, near-continuous 
panic, impaired intellectual functioning, or impaired 
judgment.  The two VA examinations and opinion of Dr. S.G. 
showed that the veteran's thought processes were goal 
directed, logical and coherent.  His personal hygiene was 
appropriate, and he displayed no evidence of a thought 
disorder or psychosis.  The veteran has been employed for 8 
years and has a close relationship with his two sisters and 
three brothers.  See May 2003 VA examination report, page 2.  
He attends frequent therapy sessions, and is quite active in 
it.  See May 2004 VA examination report, page 3. 

Clearly, the evidence shows difficulty establishing and 
maintaining effective work and social relationships and 
disturbances of mood and motivation.  However, the evidence 
does not suggest that his PTSD symptoms are of such severity 
to warrant a rating of 50 percent or higher.  Accordingly, 
the Board concludes that the veteran does not meet or nearly 
approximate the level of disability required for a rating in 
excess of 30 percent at anytime from May 27, 2003 onward.

Conclusion

In determining whether a higher rating is warranted for 
service-connected disability, VA must determine whether the 
evidence supports the veteran's claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied. 38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). In this case the 
preponderance of the evidence supports a rating of 50 percent 
for PTSD prior to May 26, 2003, but is against a rating in 
excess of 30 percent thereafter. 







	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an increased disability rating, 50 percent, 
for PTSD is granted from August 25, 2000 to May 26, 2003, 
subject to controlling regulations applicable to the payment 
of monetary benefits.

Entitlement to a disability rating in excess of 30 percent 
for a period beginning on May 27, 2003 is denied. 



____________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


